—Appeal from an order *919of Family Court, Monroe County (Rivoli, J.), entered April 17, 2001, which, inter alia, adjudicated respondent a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to respondent’s contention, the finding of Family Court that respondent committed acts that if committed by an adult would constitute the crimes of menacing in the second degree (Penal Law § 120.14 [1]) and criminal possession of a weapon in the fourth degree (§ 265.01 [2]) is not against the weight of the evidence. In reaching its finding, the court considered, inter alia, the testimony of respondent’s stepsister that respondent chased her with a kitchen knife and the testimony of respondent denying that she did so. Although a different result would not have been unreasonable, we conclude that the court did not fail “to give the evidence the weight it should be accorded” (People v Bleakley, 69 NY2d 490, 495 [1987]), and we decline to disturb the court’s credibility determination. Present — Pine, J.P., Hurlbutt, Scudder, Kehoe and Hayes, JJ.